Citation Nr: 1546173	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-34 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for generalized abdominal pain (claimed as stomach and bloating condition).

2.  Entitlement to service connection for chronic diarrhea (claimed as bowel condition).

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for ingrown toenails.

6.  Entitlement to service connection for left shin pain.

7.  Entitlement to service connection for right shin pain.

8.  Entitlement to service connection for a left knee condition.

9. Entitlement to service connection for a right knee condition.

10.  Entitlement to service connection for a right shoulder condition.  

11.  Entitlement to service connection for a left wrist condition, to include carpal tunnel syndrome.

12.  Entitlement to service connection for a right wrist condition, to include carpal tunnel syndrome.

13.  Entitlement to service connection for inguinal hernia. 

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for testicular strain.

16.  Entitlement to service connection for bilateral hearing loss.

17.  Entitlement to service connection for vision problems.  

18.  Entitlement to service connection for insomnia.  

19.  Entitlement to service connection for temporomandibular disorders (claimed as caps and grinding teeth).

20.  Entitlement to service connection for memory loss.

21.  Entitlement to service connection for prostate cancer.  

22.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

23.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches (also claimed as pain on left side of head).  

24.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder injury with acromioclavicular strain and shoulder strain.

25.  Entitlement to an initial disability rating in excess of 10 percent for lumbar degenerative disc disease with degenerative joint disease.  
   
26.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, left lower extremity.

27.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy, right lower extremity.

28.  Entitlement to an initial disability rating in excess of 10 percent for deviated nasal septum.  

29.  Entitlement to an initial disability rating in excess of 10 percent for allergic rhinitis prior to August 26, 2015, and a compensable evaluation beginning August 26, 2015.  
 
30.  Entitlement to an initial disability rating in excess of 10 percent for chronic sinusitis.  
 
31.  Entitlement to an initial compensable disability rating for bilateral plantar fasciitis (claimed as foot condition/arch pain).  
 
32.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and a witness, R.F.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to June 1993, from October 2001 to September 2002, and from November 2003 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2015.  A transcript of the hearing has been associated with the claims file.  

Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, the additional evidence submitted by the Veteran at the Board hearing is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of involving the (1) generalized abdominal pain, (2) chronic diarrhea (claimed as bowel condition) (3) chest pain, (4) right shoulder, (5) left wrist, (6) right wrist, (7) vision problems, (8) testicular strain, (9) temporomandibular disorders (claimed as caps and grinding teeth), (10) prostate cancer, (11) lumbar degenerative disc disease with degenerative joint disease, (12) radiculopathy, left lower extremity, (13) radiculopathy, right lower extremity, (14) deviated nasal septum, (15) allergic rhinitis, (16) chronic sinusitis, and (17) TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hyperlipidemia is not a disability under VA law for which service connection may be granted. 

2.  The Veteran has had ongoing ingrown toenails since service despite several corrective surgeries.  

3.  The most probative evidence of record establishes that the Veteran does not currently have a diagnosed medical condition in either shin, either knee, or hypertension.  

4.  The Veteran had an inguinal hernia repaired during service, and he has ongoing residual symptoms from this surgery.  

5.  Insomnia has been diagnosed, and is shown to be a component of the Veteran's service-connected mental health disability.  

6.  Memory loss is a symptom of the Veteran's service-connected service-connected PTSD.  

7.  The Veteran's PTSD is manifested by angry outbursts, social isolation, daily depression and anxiety, and daily suicidal ideation.  

8.  The Veteran's migraine headaches involve very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

9.  The Veteran's left shoulder disability involves pain and guarding that restricts overhead use.  

10.  The Veteran's bilateral plantar fasciitis disability more nearly approximates a disability picture involving bilateral clawfoot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  


CONCLUSIONS OF LAW

1. The criteria to establish service connection for hyperlipidemia are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Ingrown toenails were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), (b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2015).

3.  The criteria to establish service connection for left shin pain are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria to establish service connection for right shin pain are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  The criteria to establish service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  The criteria to establish service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  The criteria to establish service connection for residuals of an inguinal hernia repair are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

8.  The criteria to establish service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.104, Diagnostic Code 7101 (2015).

9.  The criteria to establish service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2015).

10.  The criteria to establish service connection for insomnia are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

11.  The appeal as to the claim of service connection for memory loss is dismissed.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

12.  The criteria for assignment of an initial 70 percent rating, but not higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2015).

13.  The criteria for assignment of an initial 50 percent rating, but not higher, for migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, DC 8100 (2015).

14.  The criteria for assignment of an initial rating in excess of 20 percent for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, DCs 5200-5203 (2015).

15.  The criteria for assignment of an initial 50 percent rating the bilateral plantar fasciitis disability involving claw foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, DCs 5278 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information, including in March 2009.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  At his Board hearing, the Veteran identified further private treatment records, but those record appear relevant only to the claims being remanded and not to the claims being decided.  Board Hr'g Tr. 16, 18-19, 22.  

Furthermore, VA examinations were conducted in June 2013, and together with two addendums, those examinations are adequate to inform the Board's judgment on those complex medical matters raised in this appeal and the essential rationale for all opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014). 

Finally, the Veteran testified before the Board in September 2015.  The hearing focused on the issues involved, including the requirements for a current disability and a nexus to service.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  The Board concludes all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

II.  Entitlement to Service Connection 

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), includes tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

(1) High Cholesterol

Service connection cannot be granted for high cholesterol.  

Here, there is no question that the Veteran has dyslipidemia, which is noted in his medical records, such as a December 2011 Gastroenterology report.  However, hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities.  See 61 Fed. Reg. 20440.  Accordingly, service connection must be denied for this condition. 

This does not mean that the Veteran may not be rated for any symptoms of hyperlipidemia should such symptoms be shown to be due to a service-connected disability.  This would be the correct avenue for him to be compensated for hyperlipidemia.  At present, however, the Board is not presented with the question of whether a disability rating may be assigned on this basis.  Accordingly, it is outside the Board's jurisdiction.  See, e.g., Boggs v. Peake, 520 F.3d 1330, 1335   (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321   (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63   (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").

(2) Ingrown Toenails

Service connection for ingrown toenails is warranted.  As best summarized in a June 2013 VA examination, the Veteran has had multiple ingrown toenail procedures, including during service, and he maintains that his toenails continually grow back despite the procedures.  As the Veteran's ingrown toenails are a matter within his competence to identify and discuss, his credible statements of ongoing symptomatology since service support a grant of service connection.  Therefore, the claim is granted.  

(3) Shin Pain & Knees

Service connection for shin pain and bilateral knee conditions must be denied.  The Veteran was examined for these conditions in June 2013.  The VA examiner found no indication of a shin condition and, with regard to the knees, the VA examiner found that the treatment during service was a "soft ti[ss]ue one" and "the mild related j[oin]t pains do not rise to the level of a per se d[iagnosis] at this time."  At present, the Board can find no basis to discount the VA examiner's opinion as it appears to have based on a complete and accurate review of the Veteran's case.  

Furthermore, this is not a question within the competency of a non-medical expert.  Accordingly, the Board, in its capacity as a lay adjudicator, has no competency to question the medical basis for the VA examiner's opinion.  See Fountain v. McDonald,  27 Vet. App. 258, 274-75 (2015); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); see also Fraley v. Shinseki, No. 11-0976, 2012 WL 1712674, at *2 (Vet. App. Apr. 30, 2012) (nonprecedential) (neither the Board nor counsel is qualified to question the physician's professional judgment in choosing a research database.).

As there is currently no indication of a diagnosed medical condition in either shin or either knee, the claims must be denied.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.

(4) Inguinal Hernia

Service connection for the claimed inguinal hernia must be granted.  The Veteran was treated during service for an inguinal hernia in 1992, and it was repaired in 1993.  On VA examination in June 2013, a VA examiner found that the Veteran has no current hernia condition, but had symptoms involving sharp discomfort in both groins at times when he urinates or when he exercise with discomfort lasting for about 2-5 minutes.  Because the Veteran has ongoing symptoms associated with the hernia repair completed during service, the claim must be granted.  

(5) Hypertension

Service connection for hypertension must be denied as he is not diagnosed with this medical condition.  

Note (1) to 38 C.F.R. § 4.104, DC 7101, which requires two or more blood pressure readings on at least 3 different days, applies to the initial confirmation of the hypertension diagnosis (and not the assignment of a disability rating).  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

Here, a VA examiner examined the Veteran and reviewed his file in June 2013 and found that he did not have hypertension.  The VA examiner explained that the Veteran did at one time have high blood pressure readings, but these had not recurred.  The Board can find no basis to discount the VA examiner's opinion as it appears to have based on a complete and accurate review of the Veteran's case.  Furthermore, this is not a question within the competency of a non-medical expert.  Accordingly, the Board, in its capacity as a lay adjudicator, has no competency to question the medical basis for the VA examiner's opinion.  See Fountain, 27 Vet. App. at 274-75.  Accordingly, without evidence of a current diagnosis, the claim must be denied.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.

(6) Bilateral Hearing Loss

Service connection for bilateral hearing loss cannot be granted as the Veteran does not have a hearing impairment meeting the definition of a disability set forth in 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; Palczewski v. Nicholson,  21 Vet. App. 174, 179-80 (2007).

Here, at service separation examination in May 2007, his hearing acuity was as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
0
5
10
15
LEFT
15
5
10
15
20

More recently, on VA examination in June 2013, an audiogram was conducted, and it showed hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
15
LEFT
20
10
15
10
20

Speech recognition scores were 96 percent in both ears.

Because auditory thresholds at both of these examinations was not 40 decibels or greater, or 26 decibels or greater in at least three of the frequencies, and because the speech recognition scores were not less than 94 percent, there is no basis to find a current disability due to impaired hearing.  See 38 C.F.R. § 3.385.  

Without a current diagnosis, there is no basis to grant this claim, and it must be denied.  See Brammer, 3 Vet. App. at 225; Romanowsky, 26 Vet. App. at 293; McClain, 21 Vet. App. at 321.

(7) Insomnia & Memory Loss

Service connection for insomnia is warranted, but a separate award of service connection for memory loss is not.  

The Veteran is already service-connected for PTSD, and a VA examiner in June 2013 determined that the Veteran's "sleep difficulties (insomnia) and memory loss can all be accounted for by the anxiety characteristic of PTSD.  That is, PTSD can address all mental health aspects of the [Veteran's] claim."  

This VA examiner's opinion establishes that the Veteran's insomnia is a distinct condition, which is a component of his service-connected PTSD disability.  The Board will separately award service connection for insomnia for purposes of clarity and consistency.  See Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009); see also 61 Fed. Reg. 52695 (explaining that a specific diagnostic code was not being established for sleep disorders because those disorder "would be service-connected so infrequently that they do not warrant separate diagnostic codes and evaluation criteria in the schedule.  Any that are determined to be service-connected can be evaluated under 'other and unspecified neurosis' (DC 9410) or other appropriate analogous condition and be evaluated under the general rating formula for mental disorders.").  Accordingly, the claim is granted.  

On the other hand, this VA examiner's opinion establishes that memory loss is a symptom of his PTSD.  The VA examiner did not provide a separate diagnosis apart from PTSD.  Thus, unlike the diagnosis of insomnia, the symptom of memory loss cannot justify a separate award of service connection.  See, e.g., Amberman, 570 F.3d at 1380-81 (VA is prohibited from assigning separate ratings for the single manifestation of several separately diagnosed disorders).  As the memory loss is already service-connected, the Board will dismiss the appeal as to this issue.  

II.  Higher Ratings

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B.  Discussion

(1) PTSD

Evaluations of mental health disorders, including the Veteran's service-connected PTSD, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating schedule, as relevant, is as follows:

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50

In this case, the Board finds that the Veteran's PTSD warrants an initial 70 percent rating.  As he explained at the September 2015 Board hearing, he had anger outbursts with his business partners; he had problems focusing; and he pulled away from family, friends, and business partners.  Board Hr'g Tr. 26.  He had depression every day and anxiety.  Board Hr'g Tr. 28.  He also thought about suicide every day.  Board Hr'g Tr. 29.  He had no social relationships apart from his girlfriend, who testified that the Veteran had difficulty even going out to a restaurant.  Board Hr'g Tr. 30-31.  

The Board notes that the psychiatric treatment records and examinations, including in June 2013, do not portray the same level of disability described by the Veteran at his hearing.  However, in light of his competent and credible hearing testimony, this discrepancy appears to be an apparent misunderstanding or miscommunication on the examiner's part.  

Thus, in resolving all reasonable doubt in the Veteran's favor, the Board will find that the Veteran's PTSD disability more nearly approximates a 70 percent disability level.  

The next higher disability level, 100 percent, is not demonstrated.  Even when fully accounting for all the higher-level symptomatology described by the Veteran at his hearing, there is no indication of a total social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  To the contrary, as he testified at the Board hearing, he maintains an ongoing relationship with his girlfriend.  Board Hr'g Tr. 31.  

As such, a 70 percent rating, but not higher, is warranted for PTSD.  Referral for an extraschedular rating under 38 C.F.R. § 3.321 is not warranted because the Schedule of Ratings for Mental Disorders provides broad and inclusive criteria with non-exhaustive examples.  Therefore, the schedular rating criteria must necessarily be deemed adequate to evaluate the comprehensive symptoms and manifestations directly associated with the Veteran's PTSD.  See Vazquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442-43.  Accordingly, referral for extraschedular consideration under 38 C.F.R. § 3.321 is precluded.  

(2) Migraine Headaches

The Veteran's migraine headaches are currently assigned an initial 30 percent rating.  

Schedular disability ratings for migraine headaches are assigned under the diagnostic criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100, 

8100 Migraine:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an average once a month over last several months
30
With characteristic prostrating attacks averaging one in 2 months over last several months
10
With less frequent attacks
0

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

Here, the Veteran testified at his September 2015 Board hearing that he would have 2-3 hours per day "of not being able to be productive at all."  Board Hr'g Tr. 4.  When he was working, this affected him because he had days when he could not look at a computer screen and had to have a business partner read emails to him.  Board Hr'g Tr. 8-9.  Further, his medication for this condition could "lead to a suicidal risk elevation."  Board Hr'g Tr. 4.

The Board notes that a January 2013 VA Neurology consultation tends to confirm the symptoms the Veteran described at his Board hearing.  

Although a June 2013 VA examination documents a lower degree of severity, the Veteran testified at his Board hearing that his condition was "even worse" and more frequent than the VA examiner noted.  Board Hr'g Tr. 5.  

The Board finds that his symptoms throughout the appeal period have more nearly approximated the 50 percent disability level.  The Veteran testified at his Board hearing that a 50 percent rating throughout the course of the appeal would satisfy the appeal.  Board Hr'g Tr. 10.  Accordingly, there is no basis to consider referral for an extraschedular rating under 38 C.F.R. § 3.321.    

(3) Left Shoulder

The Veteran's left shoulder disability is currently assigned an initial 20 percent rating under DC 5201.  

Disabilities of the shoulder are evaluated under the schedular criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5200 through 5203 (2012).  

The Shoulder and Arm
Rating

Major
Minor
5200 Scapulohumeral articulation, ankylosis of:


NOTE: The scapula and humerus move as one piece.


Unfavorable, abduction limited to 25° from side
50
40
Intermediate between favorable and unfavorable
40
30
Favorable, abduction to 60°, can reach mouth and head
30
20
5201 Arm, limitation of motion of:


To 25° from side
40
30
Midway between side and shoulder level
30
20
At shoulder level
20
20
5202 Humerus, other impairment of:


Loss of head of (flail shoulder)
80
70
Nonunion of (false flail joint)
60
50
Fibrous union of
50
40
Recurrent dislocation of at scapulohumeral joint.


With frequent episodes and guarding of all arm movements
30
20
With infrequent episodes, and guarding of movement only at shoulder level
20
20
Malunion of:


Marked deformity
30
20
Moderate deformity
20
20
5203 Clavicle or scapula, impairment of:


Dislocation of
20
20
Nonunion of:


With loose movement
20
20
Without loose movement
10
10
Malunion of
10
10
Or rate on impairment of function of contiguous joint.



The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

In this case, the evidence shows that the Veteran is right-handed, so the right shoulder will be considered the major (dominant) one, rather than the minor (non-dominant), arm.  38 C.F.R. § 4.69.  With this in mind, the Board must find that an initial rating higher than 20 percent cannot be assigned.  

On VA Neurology evaluation in January 2013, it was found that the upper extremities had "normal" range of motion.  On VA examination in June 2013, the Veteran had flexion and abduction limited to 90 degrees due to pain and other functional factors, but with no additional limitations after repetitive testing.  Testing was positive for an acromioclavicular (AC) joint impairment, and the examiner found this joint motion to be restricted with pain on overhead use.  The diagnosis was left shoulder injury with AC strain and shoulder strain with debridement for "subacrom" impingement and AC arthrosis (in 2003) with continued shoulder pain/pop overhead use restriction.  

This evidence presents a disability picture involving limitation of motion at the shoulder level, which is directly consistent with the current 20 percent level of disability.  The June 2013 VA examination demonstrates an absence of symptoms for which a separate or higher rating may be assigned under an alternative diagnostic code.  Accordingly, the appeal must be denied.  

There is also no basis for referring the matter for extraschedular consideration under 38 C.F.R. § 3.321.  The Veteran's left shoulder disability is manifested by signs and symptoms such as pain and guarding with overhead use.  These signs and symptoms, and their resulting impairment, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5200-5203.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's left shoulder disability picture, which is manifested by restricted overhead use.  Because there is nothing exceptional or unusual about the Veteran's left shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

(4) Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis has been assigned an initial noncompensable rating under DC 5276.  

The rating schedule for assigning disability evaluations for the foot is set forth in 38 C.F.R. § 4.71a, as follows:  

 THE FOOT
Rating
5276   Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances

Bilateral
50
Unilateral
30
Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

Bilateral
30
Unilateral
20
Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10
Mild; symptoms relieved by built-up shoe or arch support
0
5277   Weak foot, bilateral:

A symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness:

Rate the underlying condition, minimum rating
10
5278   Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity:

Bilateral
50
Unilateral
30
All toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads:

Bilateral
30
Unilateral
20
Great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads:

Bilateral
10
Unilateral
10
Slight
0
5279   Metatarsalgia, anterior (Morton's disease), unilateral, or bilateral
10
5280   Hallux valgus, unilateral:

Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
5281   Hallux rigidus, unilateral, severe:

Rate as hallux valgus, severe.

   Note: Not to be combined with claw foot ratings.

5282   Hammer toe:

All toes, unilateral without claw foot
10
Single toes
0
5283   Tarsal, or metatarsal bones, malunion of, or nonunion of:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.

5284   Foot injuries, other:

Severe
30
Moderately severe
20
Moderate
10
NOTE: With actual loss of use of the foot, rate 40 percent.


In this case, the Board finds that a higher rating is warranted.  The disability is currently rated by analogy to DC 5276 as plantar fasciitis is not listed in the rating schedule.  However, on VA examination in June 2013, the VA examiner found that the Veteran had plantar fasciitis, plus acquired pes cavus involving hammer toes involving all digits.  Claw foot (pes cavus) is listed in the rating schedule under DC 5278, and hammer toe is listed under DC 5282.  

With regard to the severity of the condition, the VA examiner found symptoms involving mild-moderate pain on palpation to bilateral lateral 5th digits with marked tenderness under metatarsal heads bilaterally; marked contraction of plantar fascia with dropped forefoot bilaterally; moderate pain on palpation to bilateral medial calcaneal tubercle and medial band of the plantar fascia from insertion to distal arch; and some limitation of dorsiflexion at ankle.  Imaging showed mild bilateral pes cavus deformity.  

These findings more nearly approximate a 50 percent disability level set forth under DC 5278 for claw foot, which contemplates bilateral clawfoot involving marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  This disability rating fully apprehends all symptomatology of the disability, including the pes cavus, hammer toes, and ankle limitation.  As such, no separate rating is warranted under DCs 5276 or 5282.  Furthermore, because this disability is specifically listed in § 4.71a, DC 5284 does not apply.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  

Even should the Board look to DC 5284, the evidence does not suggest a severe disability picture.  To the contrary, multiple medical records note that the Veteran was a runner, including training for a triathlon in September 2013.  A separate June 2013 VA examination also notes that the Veteran ran 2 miles per week and walked a mile per day.  This evidence tends to indicate that the Veteran's marked disability had not risen to the level of a severe disability as might warrant a higher rating under DC 5284.  See Prokarym v. McDonald, 27 Vet. App. 307 (2015).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the foot disability is best rated under DC 5278 with assignment of an initial 50 percent rating warranted.  As with the left shoulder condition, referral for extraschedular consideration is not warranted under § 3.321 as the rating schedule contemplates the demonstrated and functional limitations caused by the service-connected disability.  Thun, 22 Vet. App. at 115. 


ORDER

Service connection for high cholesterol is denied.  

Service connection for ingrown toenails is granted.  

Service connection for left shin pain is denied.

Service connection for right shin pain is denied.

Service connection for a left knee condition is denied.

Service connection for a right knee condition is denied.

Service connection for residuals of inguinal hernia repair is granted.  

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.  

Service connection for insomnia is granted.  

The appeal as to the claim of service connection for memory loss is dismissed.  

Subject to the law and regulations governing payment of monetary benefits, an initial 70 percent rating, but not higher, for PTSD is granted.  

Subject to the law and regulations governing payment of monetary benefits, an initial 50 percent rating, but no higher, for migraine headaches, is granted.  

An initial disability rating in excess of 20 percent for the left shoulder disability is denied.  

Subject to the law and regulations governing payment of monetary benefits, an initial 50 percent rating, but no higher, for bilateral plantar fasciitis involving claw foot, is granted.  


REMAND

The following claims are being remanded (1) generalized abdominal pain, (2) chronic diarrhea (claimed as bowel condition) (3) chest pain, (4) right shoulder, (5) left wrist, (6) right wrist, (7) vision problems, (8) testicular strain, (9) temporomandibular disorders (claimed as caps and grinding teeth), (10) prostate cancer, (11) lumbar degenerative disc disease with degenerative joint disease, (12) radiculopathy, left lower extremity, (13) radiculopathy, right lower extremity, (14) deviated nasal septum, (15) allergic rhinitis, (16) chronic sinusitis, and (17) TDIU.  

With regard to (1) generalized abdominal pain, (2) chronic diarrhea (claimed as bowel condition), and (3) chest pain, a January 2012 VA Gastroenterology consultation's final assessment, which was adopted by a VA examiner in June 2013, indicates that the claimed conditions may be secondary to another medical or psychiatric condition.  A VA examination is needed to address this complex medical question.  

As to the (3) right shoulder a VA examination is also necessary.  The STRs reflect an injury to the right shoulder in February 2004, when the Veteran fell on ice.  He had addition treatment in August 2004 for right shoulder pain for 1 month, which was diagnosed as tendonitis.  No VA examination has been conducted to determine if a current right shoulder condition resulted from those in-service injuries.  

As to the (4) left wrist, and (5) right wrist, a VA examination is also necessary.  The claim was originally limited in scope to carpal tunnel syndrome.  On evaluation by VA in July 2013, however, it was suggested that a musculoskeletal etiology may account for his wrist and forearm pain.  Accordingly, the scope of the claim must be expanded to include a musculoskeletal component.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The June 2013 VA examiner made a diagnosis of wrist strain, but did not give an opinion as to whether this condition was incurred in service except to note the Veteran's assertion that it started in 2006.  

With regard to (7) vision problems, a VA eye examiner in June 2013 documented refractive error.  Also, according to a June 2013 VA Migraine Headaches examination, the Veteran had symptoms involving sensitivity to light and changes in vision (such as scotoma, flashes of light, tunnel vision) associated with migraine headaches.  However, the Veteran has repeatedly complained of double vision, which a VA eye consultation in December 2012 notes as seeing double his whole life, with minimal exophoria seen on examination.  During service in June 2006, the Veteran was diagnosed with occasional diplopia.  It is not clear based on the current evidence whether the double vision involves refractive error, whether it is a symptom of migraine headaches, or whether it is a separate condition manifesting during service.  A new VA examination is needed to evaluate these questions.  

With regard to (8) testicular strain, a VA examiner in June 2013 examined this case.  In two addendums, authored in June 2013 and July 2013 respectively, the examiner indicated that the Veteran's current testicular pain was not related to the testicular strain treated during service.  However, it appears from the examiner's rationale in a June 2013 VA examination addendum that this condition may be associated with his now-service-connected low back condition.  Alternatively, the Veteran himself maintains that the testicular pain first treated during service may have been an early manifestation of prostate cancer.  As such, the issues are intertwined, and a VA examination is needed to address these advanced medical questions.    

With regard to the (9) temporomandibular disorders (claimed as caps and grinding teeth), a VA examiner in June 2013 noted as significant that the Veteran had "Ortho" [sic] as a child.  The examiner then documented that "considerable time" was spent discussing the etiology and self-care of temporomandibular disorders.  Unfortunately, for purposes of resolving this appeal, the VA examiner did not document that discussion.  Therefore, the Board has no way of knowing what the VA examiner's opinion was.  The matter will be referred to the same examiner to ask for an addendum explaining such.  

As to (10) prostate cancer, no VA examination has been conducted.  However, as indicated, the Veteran was treated for testicular pain during service in 2002, and he believes those symptoms were an early manifestation of prostate cancer, which was diagnosed in 2012.  Further, he has submitted evidence showing that he served on two military bases that have been designated as Superfund sites.  The toxic substances present included, for example, benzene, Perchloroethylene (PCE), and Trichloroethylene (TCE) in the ground waters.  Because it is commonly understood by a lay person that exposure to such toxic chemicals may cause cancer, there is an indication that the prostate cancer might be related to his service at those Superfund sites.  A VA examination is needed to address these complex medical questions.    

With regard to (11) lumbar degenerative disc disease with degenerative joint disease, (12) radiculopathy, left lower extremity, (13) radiculopathy, right lower extremity, the Veteran seeks a rating of at least 40 percent for his back disability and 20 percent for his right and left lower extremity impairment, respectively.  These issues must be remanded because the Veteran at the September 2015 Board hearing identified having private physical therapy treatment.  Board Hr'g Tr. 16.  The Veteran's attorney indicated that those records were relevant and were needed to determine the appropriate rating warranted for the back.  See Board Hr'g Tr. 18-19.  At present, those record remain outstanding.  Likewise, the Veteran testified that his doctor had asked to him to do extended bed rest.  Board Hr'g Tr. 22.  At present, those records appear to also remain outstanding.  Finally, a new VA examination is needed to determine the ongoing severity of the condition.   

With regard to the (14) deviated nasal septum, (15) allergic rhinitis, (16) chronic sinusitis, a new VA examination is also needed.  A VA examination was conducted in June 2013 to evaluate the severity of the conditions.  On the basis of this examination, the RO found that the same manifestation (nasal obstruction) of allergic rhinitis and deviated nasal septum had been assigned separate disability ratings.  The compensable rating for allergic rhinitis was reduced to noncompensable to avoid impermissible pyramiding.  (No change to the Veteran's overall rating resulted from this reduction.)  However, it is not clear to the Board, based on the current medical evidence and in light of the anatomical proximity of these three conditions, which symptoms are associated with which condition.  As such, a new VA examination is needed.  

The claim for a (17) TDIU is intertwined with the remanded issues.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, including all private physical therapy.  The letter should request that he complete a release for all identified records. 

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms. 

The Veteran should be provided an appropriate amount of time to submit this evidence.
 
2. Associate all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile). 

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA. 

3. Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board. 
 
4. All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file. 

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1) , identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records. 
 
5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address his generalized abdominal pain, chronic diarrhea (claimed as bowel condition), and chest pain.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Is it at least as likely as not (i.e., is it at least equally probable) that any condition had its onset during service or is due to any other event or condition of his active duty service, including his verified service at military bases now designated as Superfund sites due to contamination with chemical substances such as benzene, TCE, PCE, and other volatile organic compounds (VOCs)?

(b)  Notwithstanding the answer to question (a), is it at least as likely as not (i.e., at least equally probable) that any condition is proximately due to, the result of, or caused by a different medical condition, such as PTSD? 

(c)  Notwithstanding the answer to questions (a)-(b), is it at least as likely as not (i.e., at least equally probable) that any condition has been aggravated (made permanently worse or increased in severity by a different medical condition, such as PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

(6)  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA orthopedic examination to address his right shoulder and bilateral wrists.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. 

Then, based on the results of the examination, the examiner is asked to address whether it is at least as likely as not (i.e., is it at least equally probable) that any condition had its onset during service or is due to any other event or condition of his active duty service?

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

(7) After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo an appropriate Vision and/or Neurologic examination to address the claimed vision problems.

Accordingly, the examiner is asked to review the relevant information, including the results of the prior examinations.  

Thereafter, the examiner is asked to provide a current diagnosis for all vision/eye abnormalities found present.  The examiner is particularly asked to address the complaints of double vision, with diagnoses of diplopia during service and exophoria in December 2012.  If the Veteran does not now have, but previously had, any such condition, when did that condition resolve?  

For each diagnosed abnormality, the examiner is asked to provide an opinion on the following questions:

(a)  For all other abnormalities, is at least as likely as not (i.e., is it at least equally probable) that any condition had its onset during service or is due to any other event or condition of his active duty service?

(b) Notwithstanding the answer to questions (b), is it at least as likely as not (i.e., at least equally probable) that any vision/eye condition is proximately due to, the result of, or caused by a different medical condition, such as migraine headaches? 

(c)  Is it at least as likely as not (i.e., at least equally probable) that any vision/eye condition has been aggravated (made permanently worse or increased in severity by a different medical condition, such as migraine headaches?  If yes, was that increase in severity due to the natural progress of the disease?

In answering questions (b) and (c), the examiner should specify, if relevant, whether any vision/eye abnormality is a symptoms (instead of a separate medication condition) of any another medical condition, such as migraine headaches.  

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

(8) After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address his testicular pain and prostate cancer.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Is it at least as likely as not (i.e., is it at least equally probable) that any condition had its onset directly during service?

In answering question (a), the examiner is asked to explain whether the Veteran's testicular pain during service could have been an early manifestation of prostate cancer.  

(b)  Is it at least as likely as not (i.e., is it at least equally probable) that any condition is due to any other event or condition of his active duty service, including his verified service at military bases now designated as Superfund sites due to contamination with chemical substances such as benzene, TCE, PCE, and other volatile organic compounds (VOCs)?

(c) Notwithstanding the answer to questions (a) and (b), is it at least as likely as not (i.e., at least equally probable) that any condition is proximately due to, the result of, or caused by a different medical condition, such as PTSD or a low back disability? 

(d) Notwithstanding the answer to questions (a)-(c), is it at least as likely as not (i.e., at least equally probable) that any condition has been aggravated (made permanently worse or increased in severity by a different medical condition, such as PTSD or a low back disability?  If yes, was that increase in severity due to the natural progress of the disease?

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

(9)  Arrange for the Veteran's file to be returned to the examiner who conducted the June 2013 VA temporomandibular disorders examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed heart condition.  (The need for an additional in-person examination should be determined by the examiner.)

The examiner is asked to review the entire record, including the results of the last examination.  Based on this review, the examiner is asked to address each of the following questions:

(a)  Did any diagnosed condition preexist any of the Veteran's periods of active service from November 1989 to June 1993, from October 2001 to September 2002, or from November 2003 to May 2007? 

(a) If preexisting his service, did the condition worsen (i.e., increase in severity) during service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (a) and (b)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(c)  If your answer to questions (a) or (b) is no, is it at least as likely as not (i.e., at least equally probable) that any disorder had its onset directly during any period of the Veteran's service ?

(d) Notwithstanding the answer to questions (a) to (c), is it at least as likely as not (i.e., at least equally probable) that any TMD condition is proximately due to, the result of, or caused by a different medical condition, such as PTSD? 

(e) Notwithstanding the answer to questions (a)-(c), is it at least as likely as not (i.e., at least equally probable) that any TMD condition has been aggravated (made permanently worse or increased in severity by a different medical condition, such as PTSD?  If yes, was that increase in severity due to the natural progress of the disease?

Please articulate the reasoning underpinning all medical opinions.  That is, (1) identify what facts and information support your opinion, and (2) explain how this evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

(10)  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo all needed VA examinations to determine the current severity of the Veteran's lumbar back and radiculopathy disabilities.  Accordingly, the examiner is asked to review all relevant records and conduct all needed medical evaluations. 

Then, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar spine and radiculopathy disabilities.  

In doing so, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the conditions, including separate descriptions of all functional limitations present (a) after repetition over time and (b) during flare-ups. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

(11)  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo all needed VA examinations to determine the current severity of the Veteran's deviated nasal septum, allergic rhinitis, and chronic sinusitis.  Accordingly, the examiner is asked to review all relevant records and conduct all needed medical evaluations. 

Then, the examiner is asked to provide an assessment of the current nature of the Veteran's deviated nasal septum, allergic rhinitis, chronic sinusitis disabilities.

In doing so the examiner is asked to specifically identify what symptom(s) are attributable to each of the three conditions.  

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

(12)  After completing all development set forth in paragraphs 1-12 above, arrange for the Veteran to undergo a VA examination to evaluate whether his service-connected disability picture results in an inability to secure or follow a substantially gainful occupation. 

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to address each of the following:

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical. 

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with coworkers and customers, operating a telephone and computer, plus sitting, standing, walking, lifting, carrying, pushing, and pulling throughout a 6 to 8 hour day. 

(c) If so, the examiner is asked to identify, to the extent possible, the date on which this degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

13.  After completing all actions set forth in paragraphs 1-12, plus any further action needed as a consequence of the development completed in paragraphs 1-12 above, adjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, include extraschedular consideration on a single or combined disability basis for the service-connected disabilities.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Then, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


